DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on July 5, 2022 has been entered.
 Response to Amendment
The Amendment filed July 5, 2022 has been entered. Claims 1 – 13 are pending in the application with claims 12 and 13 being newly added.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 13 recites the limitation “wherein the radial bulge and the radial depression of the stator are free of direct contact with the stator segments” in lines 1-2. The limitation “wherein the radial depression …. free of direct contact with the stator segments” is a new matter. The specification does not disclose this limitation in the explicit manner. Furthermore, fig. 3 fails to also show this limitation [radial depression is 22c and the stator segment is 22b].
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1 – 6, 8, 10 and 11 – 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mine et al. (US 5,015,159 – herein after Mine).
In reference to claim 1, Mine discloses a fluid pump (2) for supply to at least one of a clutch actuator, a gearbox actuator, a lubrication system and a cooling system of a drive train (the underlined limitation is an intended use; this recited intended use is not given a patentable weight as per MPEP 2111(II)), the fluid pump comprising (see figs. 1 and 8): 
an electrical drive unit (10) which comprises a stator (12) and a rotor (14) that is rotatable about a rotor axis (vertical axis in fig. 1),
wherein (as seen in figs. 1 and 8) the stator is arranged in an annular stator chamber (i.e. an annular space) of a drive housing (4), and the rotor (14) is arranged in a rotor chamber (space in which rotor is present) which is separate from the stator chamber and lies inside the stator chamber, 
wherein an inner wall (formed by “F” in fig. 8 or see fig. i below) delimiting the stator chamber radially inwardly has a wall portion (portion with 11) which engages in an assigned radial depression (see fig. i below: the depression(s) being in “E”) of the stator present between two circumferentially adjacent stator segments (see fig. i below: labelled “1st segment” and “2nd segment”; segment = part/section), each of the stator segments being a stator winding (stator winding = coil 15 wrapped around the core 13, i.e.  stator winding = 15+13),
wherein the wall portion is a radial bulge (i.e. a radial portion with protrusion) of the inner wall, and the radial bulge forms a corresponding radial recess (see fig. i below) on a side of the inner wall facing the rotor chamber (see fig. i below: this claimed side is labelled “side A”), and
wherein the radial bulge engages in the radial depression so that that the stator is mounted non-rotatably in the drive housing, the radial bulge and the radial depression creating a form-fit connection [The term “form fit connection” is interpreted to be referring to an assembly of at least two objects via at least partially conforming shapes or outlines; thus, in this case the stator has  groove(s)/radial depression(s) and the inner wall has protrusion(s)/radial bulge(s), wherein both the groove(s) and the protrusion(s) have essentially complementary forms or shapes in order to engage by the form fit connection] acting in a circumferential direction [see col. 4, lines 57-68 and col. 5, lines 1-18: the coils 15 are wounded around the core 13; resin E is filled in recesses 13a; thus the stator structure is such that the claimed feature exits in the pump of Mine because the coils and/or core of the stator cannot rotate in a circumferential direction].

    PNG
    media_image1.png
    713
    799
    media_image1.png
    Greyscale

Fig. i: Edited fig. 8 of Mine to show claim interpretation.
In reference to claim 2, Mine discloses the fluid pump, wherein the inner wall delimiting the stator chamber radially inwardly (see fig. i above: “side B” of the inner wall delimits the stator chamber in claimed manner) has several circumferentially distributed wall portions (in view of fig. 8 or fig. i above), wherein each of the circumferentially distributed wall portions engages in an assigned radial depression (see fig. i above) of the stator present between circumferentially adjacent stator segments.
In reference to claim 3, Mine discloses the fluid pump, wherein the circumferentially distributed wall portions are radial bulges (i.e. plural radial portions with each radial portion having a protrusion) of the inner wall, wherein the radial bulges extend over an entire axial length of the inner wall (see col. 4, lines 57-66).
In reference to claim 4, Mine discloses the fluid pump, wherein the radial bulges form corresponding radial recesses (see fig. i above) on the side of the inner wall facing the rotor chamber (“side A” labelled in fig. i above).
In reference to claim 5, Mine discloses the fluid pump, wherein a substantially axially running coolant channel (channel(s) are defined by recesses/groove portions 11) is formed in each of the circumferentially distributed wall portions, wherein the substantially axially running coolant channels are radially open in the direction of the rotor chamber.
In reference to claim 6, Mine discloses the fluid pump, wherein (see fig. 8) a radial outside (outer circumferential wall) of the wall portion (11) is rounded over an entire axial length of the wall portion (see col. 4, lines 57-66).
In reference to claim 8, Mine discloses the fluid pump, wherein the stator is embedded in the stator chamber with a casting compound (resin E and/or resin F, see fig. 8).
In reference to claims 10 and 11, the claims are method claims. The fluid pump of Mine as above does not explicitly teach the method of producing the fluid pump; however, the fluid pump of Mine does teach all the structural limitations as set forth in claims 1-4 and 8. Therefore, if a prior art device, in its normal and usual operation, would necessarily perform the process or method claimed, then the process or method claimed will be considered to be anticipated by the prior art device. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02(I).
In reference to claim 12, Mine discloses the fluid pump, wherein the inner wall (formed by “F” in fig. 8 or see fig. i above) delimits the rotor chamber (space in which rotor 14 is present) radially outwardly (as seen in fig. i above or fig. 8).
In reference to claim 13, Mine discloses the fluid pump, wherein the radial bulge (i.e. a radial portion with protrusion in the inner wall) and the radial depression (see fig. i above: the depression(s) being in “E”) of the stator are free of direct contact with the stator segments (stator segment = coil 15 wrapped around the core 13, i.e. 13+15) [see col. 4, lines 57-68 and col. 5, lines 1-18: there exists resin layer/portion E and resin layer/portion F between the asserted stator segments; thus the asserted radial bulge and the radial depression are free of direct contact with the asserted stator segments].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 5, 7, 10 and 12 are rejected under 35 U.S.C. 103 as obvious over Ehrsam et al. (US 2017/0343006 – herein after Ehrsam) in view of Kataoka et al. (US 2010/0296950 – herein after Kataoka).
In reference to claim 1, Ehrsam teaches a fluid pump for supply to at least one of a clutch actuator, a gearbox actuator, a lubrication system and a cooling system of a drive train (the underlined limitation is an intended use; this recited intended use is not given a patentable weight as per MPEP 2111(II)), the fluid pump comprising (see figs. 1 and 8): 
an electrical drive unit which comprises a stator (4’) and a rotor (20’) that is rotatable about a rotor axis (21’),
wherein (as seen in fig. 8) the stator is arranged in an annular stator chamber (i.e. an annular space) of a drive housing (10), and the rotor (20’) is arranged in a rotor chamber (space in which rotor is present) which is separate from the stator chamber and lies inside the stator chamber, 
wherein an inner wall (3’) delimiting the stator chamber radially inwardly has a wall portion (see fig. 1: portion with features 35’ and 38’) which engages in an assigned radial depression (51’) of the stator present between two circumferentially adjacent stator segments (see fig. A below: labelled “1st segment” and “2nd segment”; segment = part/section), and
wherein the wall portion is a radial bulge (i.e. a radial portion with protrusion) of the inner wall, and the radial bulge forms a corresponding radial recess (35’) on a side of the inner wall facing the rotor chamber (see fig. A below: this claimed side is labelled “side A”),
wherein the radial bulge engages in the radial depression so that that the stator is mounted non-rotatably in the drive housing, the radial bulge and the radial depression creating a form-fit connection [The term “form fit connection” is interpreted to be referring to an assembly of at least two objects via at least partially conforming shapes or outlines; thus, in this case the stator has  groove(s)/radial depression(s) and the inner wall has protrusion(s)/radial bulge(s), wherein both the groove(s) and the protrusion(s) have essentially complementary forms or shapes in order to engage by the form fit connection] acting in a circumferential direction [the stator structure is such that the claimed feature exits in the pump of Ehrsam because the radial bulge/protrusion blocks such a rotational movement of the stator in the circumferential direction].

    PNG
    media_image2.png
    399
    561
    media_image2.png
    Greyscale

Fig. A: Edited fig. 1 of Ehrsam to show claim interpretation.
Ehrsam teaches a wound stator (see ¶5) but remains silent on as to how the coils are wound in the stator.
Thus, Ehrsam remains silent on each of the stator segments being a stator winding (stator winding = coil wrapped around the tooth).
However, Kataoka teaches a compressor with an electrical drive unit (motor 3), wherein the electrical drive unit has circumferentially adjacent stator segments (each segment made up of tooth 46 and coil 42 wrapped around the tooth 46) and each of the stator segments being a stator winding [¶58: coil is of a concentrated winding type wherein the coil is wound around each tooth instead of being wound around a plurality of teeth]
Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to have the coils wounded around each tooth in the electrical drive unit as taught by Kataoka in the fluid pump of Ehrsam for the purposes of increasing the number of poles of the motor and to make the width of the hollow circular cylindrical section of the stator core smaller, as recognized by Kataoka (¶19).
In reference to claim 2, Ehrsam teaches the fluid pump, wherein the inner wall delimiting the stator chamber radially inwardly (see fig. A above: “side B” of the inner wall 3’ delimits the stator chamber in claimed manner) has several circumferentially distributed wall portions (in view of fig. 2), wherein each of the circumferentially distributed wall portions engages in an assigned radial depression (51/51’) of the stator present between circumferentially adjacent stator segments.
In reference to claim 3, Ehrsam teaches the fluid pump, wherein the circumferentially distributed wall portions are radial bulges (i.e. plural radial portions with each radial portion having a protrusion) of the inner wall, wherein the radial bulges extend over an entire axial length of the inner wall (in view of fig. 2 and fig. 15).
In reference to claim 4, Ehrsam teaches the fluid pump, wherein the radial bulges form corresponding radial recesses (35’ in fig. 1 or 35 in fig. 2) on a side of the inner wall facing the rotor chamber (“side A” labelled in fig. A above).
In reference to claim 5, Ehrsam teaches the fluid pump, wherein a substantially axially running coolant channel (channel(s) are defined by recesses 35’) is formed in each of the circumferentially distributed wall portions, wherein the substantially axially running coolant channels are radially open in the direction of the rotor chamber (in view of figs. 1, 2, 15 and ¶38, ¶46, ¶53).
In reference to claim 7, Ehrsam teaches the fluid pump, wherein the stator chamber and the rotor chamber are pot-like, wherein the stator chamber and the rotor chamber are open on opposite axial sides (in view of fig. 8: rotor chamber is open towards the top side or impeller 40’/41’ and stator chamber is open towards the bottom side or circuit board 37’).
In reference to claim 10, the claim is a method claim. The modified fluid pump of Ehrsam as above does not explicitly teach the method of producing the fluid pump; however, the modified fluid pump of Ehrsam does teach all the structural limitations as set forth in claims 1-4. Therefore, if a prior art device, in its normal and usual operation, would necessarily perform the process or method claimed, then the process or method claimed will be considered to be obvious by the prior art device. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02(I).
In reference to claim 12, Ehrsam teaches the fluid pump, wherein the inner wall (3’) delimits the rotor chamber (space in which rotor 20’ is present) radially outwardly (in view of figs. 1 and 8).
Claim 6 is rejected under 35 U.S.C. 103 as obvious over Ehrsam in view of Kataoka further in view of Mine et al. (US 5,015,159 – herein after Mine).
Ehrsam teaches the fluid pump, wherein a radial outside (outer circumferential wall) of the wall portion (wall portion with features 38’ and 35’ in fig. 1) is rectangular over an entire axial length of the wall portion.
Ehrsam remain silent on the fluid pump, wherein the radial outside of the wall portion is rounded over an entire axial length of the wall portion.
However, Mine teaches the fluid pump, wherein (see fig. 8) a radial outside (outer circumferential wall) of the wall portion (11) is rounded over an entire axial length of the wall portion (see col. 4, lines 57-66).
Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to make a radial outside of the wall portion in the pump of Ehrsam rounded as taught by Mine for improving the cooling effect by the fluid flowing in the grooved channel(s), as recognized by Mine (col. 5, lines 5-7).
Claims 8 and 11 are rejected under 35 U.S.C. 103 as obvious over Ehrsam in view of Kataoka and Back et al. (US 20170037858 – herein after Back).
Regarding claim 8,
Ehrsam remains silent on wherein the stator is embedded in the stator chamber with a casting compound.
Back teaches the fluid pump, wherein the stator is embedded in the stator chamber with a casting compound (see ¶13).
Thus, it would have been obvious to the person of ordinary skill in the art to embedded the stator chamber with a casting compound as taught by Back in the modified pump of Ehrsam for the purpose fully encapsulating the stator and influencing the heat transfer from the stator or stator winding to the housing in a positive way, as recognized by Back (see ¶13).
Regarding claim 11,
the claim is a method claim. The modified fluid pump of Ehrsam as above does not explicitly teach the method of producing the fluid pump; however, the modified fluid pump of Ehrsam does teach all the structural limitations as set forth in claims 1-4 and 8. Therefore, if a prior art device, in its normal and usual operation, would necessarily perform the process or method claimed, then the process or method claimed will be considered to be obvious by the prior art device. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02(I)
Claim 9 is rejected under 35 U.S.C. 103 as obvious over Ehrsam in view of Kataoka further in view of Okamoto et al. (US 2016/0233814 – herein after Okamoto).
The electric motor in Ehrsam is used to drive a centrifugal pump.
Ehrsam does not teach the fluid pump is an annular gear pump.
However, Okamoto teaches the fluid pump, wherein the fluid pump is an annular gear pump (50+60).
Thus, it would have been obvious to the person of ordinary skill in the art to use the modified electric drive unit as taught by Ehrsam and Kataoka to drive an annular gear pump as taught by Okamoto for pumping the oil or liquid with high viscosity (see ¶5, ¶6 of Okamoto).
Alternatively, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to substitute the centrifugal pump in the modified fluid pump of Ehrsam with the annular gear pump of Okamoto in order to obtain the predictable result of the motor operating the fluid pump for pumping the desired fluid (such as oil or liquid with high viscosity, see ¶5, ¶6 of Okamoto) . KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007).
Claims 1 – 5, 9, 10 and 12 is rejected under 35 U.S.C. 103 as being unpatentable over Okamoto et al. (US 2016/0233814 – herein after Okamoto) in view of Ehrsam et al. (US 2017/0343006 – herein after Ehrsam). 
In reference to claim 1, Okamoto teaches a fluid pump for supply to at least one of a clutch actuator, a gearbox actuator, a lubrication system and a cooling system of a drive train (the underlined limitation is an intended use; this recited intended use is not given a patentable weight as per MPEP 2111(II)), the fluid pump comprising (see figs. 1 and 2): 
an electrical drive unit (2) which comprises a stator (20) and a rotor (40) that is rotatable about a rotor axis (axis C),
wherein (see ¶23) the stator is arranged in an annular stator chamber (i.e. an annular space) of a drive housing (10), and the rotor (40) is arranged in a rotor chamber (space in which rotor is present) which is separate from the stator chamber and lies inside the stator chamber [the motor housing 10 is divided into the stator chamber and the rotor chamber by partition 30], 
wherein an inner wall (30) delimiting the stator chamber radially.
Okamoto does not teach an inner wall with a claimed wall portion that engages in an assigned radial depression.
However, Ehrsam teaches a fluid pump for supply to at least one of a clutch actuator, a gearbox actuator, a lubrication system and a cooling system of a drive train (the underlined limitation is an intended use; this recited intended use is not given a patentable weight as per MPEP 2111(II)), the fluid pump comprising (see figs. 1 and 8): 
an electrical drive unit which comprises a stator (4’) and a rotor (20’) that is rotatable about a rotor axis (21’),
wherein (as seen in fig. 8) the stator is arranged in an annular stator chamber (i.e. an annular space) of a drive housing (10), and the rotor (20’) is arranged in a rotor chamber (space in which rotor is present) which is separate from the stator chamber and lies inside the stator chamber, 
wherein an inner wall (3’) delimiting the stator chamber radially inwardly has a wall portion (see fig. 1: portion with features 35’ and 38’) which engages in an assigned radial depression (51’) of the stator present between two circumferentially adjacent stator segments (see fig. A above: labelled “1st segment” and “2nd segment”; segment = part/section),
wherein the wall portion is a radial bulge (i.e. a radial portion with protrusion) of the inner wall, and the radial bulge forms a corresponding radial recess (35’) on a side of the inner wall facing the rotor chamber (see fig. A above: this claimed side is labelled “side A”), and
wherein the radial bulge engages in the radial depression so that that the stator is mounted non-rotatably in the drive housing, the radial bulge and the radial depression creating a form-fit connection [The term “form fit connection” is interpreted to be referring to an assembly of at least two objects via at least partially conforming shapes or outlines; thus, in this case the stator has  groove(s)/radial depression(s) and the inner wall has protrusion(s)/radial bulge(s), wherein both the groove(s) and the protrusion(s) have essentially complementary forms or shapes in order to engage by the form fit connection] acting in a circumferential direction [the stator structure is such that the claimed feature exits in the pump of Ehrsam because the radial bulge/protrusion blocks such a rotational movement of the stator in the circumferential direction].
Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to modify the inner wall and the stator core in the fluid pump of Okamoto to add the features of wall portion with radial bulge(s) and radial recess(es) as taught by Ehrsam for the purpose of reliably remove small particles which have entered the gap between the rotor and the inner wall (see ¶6 of Ehrsam) and for the purpose of improving the heat transfer from the stator winding(s) to the conveyed medium within the inner wall (see ¶38 of Ehrsam).
In reference to claims 2 – 5, Okamoto, as modified, teaches these limitations. See rejection of claims 2 – 5 above where Ehrsam is a primary reference [the rejections have not been disclosed here to avoid repeatability].
In reference to claim 9, Okamoto teaches the fluid pump, wherein the fluid pump is an annular gear pump (50+60).
In reference to claim 10, the claim is a method claim. The modified fluid pump of Okamoto as above does not explicitly teach the method of producing the fluid pump; however, the modified fluid pump of Okamoto does teach all the structural limitations as set forth in claims 1-4. Therefore, if a prior art device, in its normal and usual operation, would necessarily perform the process or method claimed, then the process or method claimed will be considered to be obvious by the prior art device. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02(I).
In reference to claim 12, Okamoto teaches the fluid pump, wherein the inner wall (30) delimits the rotor chamber (space in which rotor 40 is present) radially outwardly (in view of fig. 1).
Claim 6 is rejected under 35 U.S.C. 103 as obvious over Okamoto in view of Ehrsam further in view of Mine et al. (US 5,015,159 – herein after Mine).
Okamoto, as modified, teaches the fluid pump, wherein a radial outside (outer circumferential wall) of the wall portion (wall portion with features 38’ and 35’ in fig. 1 of Ehrsam) is rectangular over an entire axial length of the wall portion.
Okamoto, as modified, remain silent on the fluid pump, wherein the radial outside of the wall portion is rounded over an entire axial length of the wall portion.
However, Mine teaches the fluid pump, wherein (see fig. 8) a radial outside (outer circumferential wall) of the wall portion (11) is rounded over an entire axial length of the wall portion (see col. 4, lines 57-66).
Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to make a radial outside of the wall portion in the modified pump of Okamoto rounded as taught by Mine for improving the cooling effect by the fluid flowing in the grooved channel(s), as recognized by Mine (col. 5, lines 5-7).
Claims 8 and 11 are rejected under 35 U.S.C. 103 as obvious over Okamoto in view of Ehrsam and Back et al. (US 20170037858 – herein after Back).
Regarding claim 8,
Okamoto remains silent on wherein the stator is embedded in the stator chamber with a casting compound.
However, Back teaches the fluid pump, wherein the stator is embedded in the stator chamber with a casting compound (see ¶13).
Thus, it would have been obvious to the person of ordinary skill in the art to embedded the stator chamber with a casting compound as taught by Back in the modified pump of Okamoto for the purpose fully encapsulating the stator and influencing the heat transfer from the stator or stator winding to the housing in a positive way, as recognized by Back (see ¶13).
Regarding claim 11,
the claim is a method claim. The modified fluid pump of Okamoto as above does not explicitly teach the method of producing the fluid pump; however, the modified fluid pump of Okamoto does teach all the structural limitations as set forth in claims 1-4 and 8. Therefore, if a prior art device, in its normal and usual operation, would necessarily perform the process or method claimed, then the process or method claimed will be considered to be obvious by the prior art device. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02(I)
Response to Arguments
The arguments filed July 5, 2022 have been fully considered but they are not found to be persuasive. Applicant argues that the cited references fails to disclose or render obvious the newly introduced limitation “the radial bulge engages in the radial depression so that the stator is mounted non-rotatably in the drive housing, the radial bulge and the radial depression creating a form-fit connection acting in a circumferential direction”. Upon review of the cited references and as stated in the current office action, the cited references do teach this newly introduced limitation. The term “form fit connection” is not given a special definition in the originally filed specification by the applicants and is broadly interpreted to be referring to an assembly of at least two objects via at least partially conforming shapes or outlines. In the cited references, the stator has  groove(s)/radial depression(s) and the inner wall has protrusion(s)/radial bulge(s), wherein both the groove(s) and the protrusion(s) have essentially complementary forms or shapes in order to engage by the form fit connection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ivanak et al. teaches a similar fluid pump (see fig. 6a for instance, wherein rotor portion is 14, inner wall (being unlabeled) has radial bulges and stator portion being 10, wherein the stator portion has corresponding radial depressions for the radial bulges).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467. The examiner can normally be reached M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

/CHIRAG JARIWALA/Examiner, Art Unit 3746